DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Amendments
Applicant’s amendments filed January 6, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 3, 7, 8 and 16-18 for containing an improper Markush grouping, the rejection is withdrawn in view of the amendment to limit the scope of the claimed formula to require that ring A is phenyl, X and Y are each C, R2 and R3 together form a ring, and B is heteroaryl.
With regard to the rejection of claims 3, 7, 8 and 16-18 under 35 USC 112(d), the rejection is overcome in view of the claim amendment to rewrite claims 3, 7 and 8 to include complete definitions of the formulae recited in each claim.

Election/Restrictions
Claim 3 is allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on March 26, 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 1-2, 11, 13-15, 26 and 30-31 are directed to an invention no longer withdrawn from consideration because the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims






Currently, claims 1-3, 7, 8, 11, 13-16, 18, 26, 30, 31 and 33 are pending in the instant application.  Claim 33 remains withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species. Claims 1-3, 7, 8, 11, 13-16, 18, 26, 30 and 31 are under consideration herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 11, 13-15, 26 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating particular diseases in a subject already having the condition is not enabling for the full scope of the claims which also include prevention of all claimed diseases, wherein the diseases are as follows: epilepsy; dementias; parkinsonism and movement disorders; motor neuron disease; amyotrophic lateral sclerosis; neurodegenerative and/or hereditary disorders of the nervous system; disorders of the peripheral nervous system; infantile cerebral palsy; hemiplegia and hemiparesis, and other paralytic syndromes; cerebrovascular disorders; migraine; headache; myoneural disorders; disorders of the eye and visual pathways; intracranial trauma/injury; trauma/injury to nerves and spinal cord; poisoning; neurological and psychiatric adverse effects of drugs, medicinal and biological substances; disturbance of sphincter control and sexual function; mental retardation, learning disorders, motor skill disorders, communication disorders, pervasive developmental disorders, attention deficit and disruptive behaviour disorders, feeding and eating disorders, TIC disorders, and elimination disorders; delirium and other cognitive disorders; substance related disorders; schizophrenia and other psychotic disorders; mood disorders; anxiety disorders; eating disorders; sleep disorders; medication-induced movement disorders; acute and chronic pain; nausea and vomiting; and irritable bowel syndrome.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
The Nature of the Invention

The prophylactic treatment or "prevention" actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "preventative" effect.  Accordingly, the nature of the invention is extremely complex in that it encompasses methods whereby administration of the elected compound to a healthy subject protects said subject from ever developing any and all diseases as claimed, including, for example, many genetic, neurological diseases.

The State of the Prior Art and the Predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic preventative regimen on its face. 
The instantly claimed invention is highly unpredictable as discussed below.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in 
For example, the claimed “neurodegenerative and/or hereditary disorders of the nervous system” encompasses any and all degenerative diseases affecting the brain, spinal cord, nerves or myelin, including but not limited to: Huntington’s disease, Alzheimer’s disease, Parkinson’s disease, multiple sclerosis, stroke, and many others.  These diseases/disorders are of a wide range of origins, including infection (for example, by prions), tumors, autoimmune and genetic defect.  Among these diseases, which serve merely as some examples of the extraordinary breadth of claimed diseases, are any type of cancer affecting the brain, which would not be expected to be treatable by the same method as autoimmune diseases which are notoriously difficult to treat and recognized in the art as being impossible to prevent (see MedLine Plus article).  It is known in the art that the treatment and development of new treatments for autoimmune diseases such as multiple sclerosis is notoriously difficult.  This is a result of the fact that the “underlying mechanisms associated with the pathology of these autoimmune diseases remain unknown” (Wang et al., J. Immunol. 2007, 179, pp.5958-65, See Introduction).  For diseases, such as MS, with pathologies that have yet to be discovered there can be no nexus between in vitro tests and in vivo results.  That is, although there are suspicions and speculations as to the pathways that may be involved in disease development and progression, because there is no definitive pathology known in the art at this time, it is not possible to say with any confidence that a compound with any particular in vitro assay results will be able to successfully treat a disease which has alluded researches for many years.

The amount of direction or guidance present and the presence or absence of working examples
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will possess the alleged activity. The only direction or guidance present in the specification is the listing of diseases Applicant considers treatable as well as various statements throughout the specification regarding the expectation that the compounds are able to treat and prevent the claimed diseases.  Although general statements are made regarding the range of activity encompassed by the examples of compounds only a single compound is tested in the assays, and the assays are limited to in vitro assays for mGluR3 activity of the limited compounds exemplified in the specification.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided is insufficient for one of ordinary skill in the art to extrapolate. 
The disclosure does not provide how this in vitro data correlates to the treatment of the assorted diseases claimed. See MPEP 2164.02 (“The issue of “correlation” is related to the issue of the presence or absence of working examples.  “Correlation” as used herein refers to the relationship between in vitro … assays and a disclosed or a claimed method of use.  An in vitro … example, in the specification, in effect, constitutes a “working example” if that example “correlates with a 
The breadth of the claims
The claims are extremely broad in that they encompass both the treatment and prevention of any neurological disorders, cerebrovascular diseases, several types of cancer, and many others, with any compound of the claimed formula, which could reasonably encompass at least millions of compounds or more when the breadth of each variable is considered.
The level of the skill in the art
The level of skill in the art is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the unpredictability in the pharmaceutical art, as discussed above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity.
Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment and prevention of these conditions, as a result necessitating 
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what compounds, out of all compounds, would be effective in treating and preventing the claimed diseases.  As determined in the “Amount of direction or guidance” section above, this would entail the task of determining which individuals would develop any and all diseases associated estrogen receptor activity in order to prevent its onset, a task that is not possible with what is currently known in the medical field regarding the claimed diseases and would thus require undue experimentation.
Since this assertion that such a broad group of compounds would be effective to treat the entirety of claimed diseases is contrary to what is known in medicine, proof must be provided that this assertion has merits.  The existence of such a compound is contrary to our present understanding of modern medicine.
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claims, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 

Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which agents of the claimed compounds, if any, would prevent multiple sclerosis with no assurance or reasonable expectation of success. 
It is suggested that in response to this rejection, Applicants amend the claims to delete the recitation of prevention from the claims, and also limit the generic classes of diseases recited to specific diseases which would be reasonably expected to be treatable by the claimed agents based on the evidence provided in the instant application. 


Conclusion
Claims 3, 7, 8, 16 and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on M-Th 8:00 a.m. -6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699